             Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   )
 AMERICAN OVERSIGHT,                               )
 1030 15th Street NW, B255                         )
 Washington, DC 20005                              )
                                                   )
                                        Plaintiff, )
                                                   )
 v.                                                )      Case No. 18-cv-2470
                                                   )
 FEDERAL EMERGENCY                                 )
 MANAGEMENT AGENCY,                                )
 500 C Street SW                                   )
 Washington, DC 20472                              )
                                                   )
                                       Defendant. )
                                                   )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the Federal Emergency

Management Agency under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of the FOIA, American Oversight is deemed to have exhausted its administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency



                                                1
             Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 2 of 9



from continuing to withhold agency records and ordering the production of agency records

improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information it gathers, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant Federal Emergency Management Agency (FEMA) is a component of

the U.S. Department of Homeland Security (DHS)—an agency of the federal government within

the meaning of 5 U.S.C. § 552(f)(1)—and is headquartered in Washington, DC. FEMA has

possession, custody, and control of the records that American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      In September 2017, Puerto Rico and the U.S. Virgin Islands were devastated by

Hurricanes Maria and Irma, storms reported to be among the most damaging in U.S. history. The

administration has been criticized for its response to the storms and their aftermath.

       8.      The administration’s response to the hurricanes has been a subject of considerable

congressional interest. In an effort to investigate the administration’s response and determine

what went wrong, Members of the House or Representatives Committee on Oversight and

Government Reform have issued numerous requests for documents to relevant federal agencies,




                                                 2
              Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 3 of 9



and where the agencies failed to comply, members of the Committee have followed up with

requests to the Chairman to issue subpoenas for those records.

       9.      On April 19, 2018, American Oversight submitted FOIA requests to FEMA,

seeking records related to the administration’s response to the hurricanes, including records

similar to those sought through the congressional requests, in order to shed light on the

administration’s response to Hurricanes Maria and Irma in Puerto Rico and the U.S. Virgin

Islands.

       10.     Specifically, on April 19, 2018, American Oversight submitted a FOIA request

(the “Emergency Meals FOIA”) to FEMA seeking:

               1. All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, Lync, Google Hangouts, and WhatsApp), telephone call
               logs, calendar invitations/entries, meeting notices, meeting agendas,
               informational material, talking points, any handwritten or electronic
               notes taken during any oral communications, summaries of any oral
               communications, or other materials) concerning contracts awarded
               for bids received for contract solicitation number HSFE70-17-R-
               MARIAMEALS with external entities, including, but not limited to
               Tribune Contracting LLC, Filcor Inc., Hanna Brothers Enterprises
               LLC, Alliance Worldwide Distributing LLC, AmeriQual Group
               LLC, Sopacko Inc., Aguieus LLC, and Chef Minute Meals Inc.

               2. Records sufficient to show all contracts related to the response to
               Hurricanes Maria and Irma in Puerto Rico and the U.S. Virgin
               Islands that have been cancelled, are in default, or have previously
               been in default.

       11.     American Oversight sought all records from August 30, 2017, through the date of

the search.

       12.     Also on April 19, 2018, American Oversight submitted a FOIA request (the

“Emergency Fuel FOIA”) to FEMA seeking:

               1. All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such



                                                 3
Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 4 of 9



 as Slack, Lync, Google Hangouts, and WhatsApp), telephone call
 logs, calendar invitations/entries, meeting notices, meeting agendas,
 informational material, talking points, any handwritten or electronic
 notes taken during any oral communications, summaries of any oral
 communications, or other materials) between 1) FEMA and 2)
 Walmart and other food retailers in Puerto Rico (including, but not
 limited to, Selectos Supermarket, Supermercado Econo and
 Edwards Food Market) concerning A) requests for fuel from food
 retailers in Puerto Rico; B) retailer decisions to close for any period
 of time due to a lack of fuel or power; C) retailer decisions to dispose
 of, discard or throw away perishable or nonperishable products after
 Hurricanes Maria and Irma.

 2. All records reflecting communications (including emails, email
 attachments, text messages, messages on messaging platforms (such
 as Slack, Lync, Google Hangouts, and WhatsApp), telephone call
 logs, calendar invitations/entries, meeting notices, meeting agendas,
 informational material, talking points, any handwritten or electronic
 notes taken during any oral communications, summaries of any oral
 communications, or other materials) between 1) FEMA and 2) any
 member of Congress or congressional staff concerning A) requests
 for fuel from food retailers in Puerto Rico; B) retailer decisions to
 close for any period of time due to a lack of fuel or power; C) retailer
 decisions to dispose of, discard or throw away perishable or
 nonperishable products after Hurricanes Maria and Irma.

 3. All records reflecting communications (including emails, email
 attachments, text messages, messages on messaging platforms (such
 as Slack, Lync, Google Hangouts, and WhatsApp), telephone call
 logs, calendar invitations/entries, meeting notices, meeting agendas,
 informational material, talking points, any handwritten or electronic
 notes taken during any oral communications, summaries of any oral
 communications, or other materials) between 1) FEMA and 2) any
 officials of the government of Puerto Rico concerning A) requests
 for fuel from food retailers in Puerto Rico; B) retailer decisions to
 close for any period of time due to a lack of fuel or power; C) retailer
 decisions to dispose of, discard or throw away perishable or
 nonperishable products after Hurricanes Maria and Irma.

 4. Any and all final memoranda, guidance, reports or summaries
 concerning, analyzing or referring to A) requests for fuel from food
 retailers in Puerto Rico; B) retailer decisions to close for any period
 of time due to a lack of fuel or power; C) retailer decisions to dispose
 of, discard or throw away perishable or nonperishable products after
 Hurricanes Maria and Irma; D) FEMA’s response to requests for
 fuel and power assistance from food retailers in Puerto Rico.



                                    4
                Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 5 of 9




          13.     American Oversight sought all records from August 30, 2017, through the date of

the search.

          14.     Finally, also on August 19, 2018, American Oversight submitted a FOIA request

(the “Hurricane Preparedness FOIA”) to FEMA seeking:

                  1. All threat assessments, contingency plans, and plans related to
                  preparedness and response to any potential or actual hurricane strike
                  on Puerto Rico or the U.S. Virgin Islands received, sent, or prepared
                  before September 5, 2017.

                  2. All other records responsive to Chairman Gowdy and Ranking
                  Member Cummings’ October 11, 2017 letter[] requesting records
                  related to DHS’s preparedness and response to Hurricanes Maria
                  and Irma in Puerto Rico and the U.S. Virgin Islands.

          15.     American Oversight’s request specifically identified the October 11, 2017 letter

from Chairman Gowdy and Ranking Member Cummings in question by providing the following

citation: Letter from Representative Trey Gowdy, Chairman & Representative Elijah Cummings,

Ranking Mem., Comm. on Oversight and Government Reform, House of Representatives, to

Elaine C. Duke, Acting Secretary, U.S. Dep’t of Homeland Security (Oct. 11, 2017),

https://oversight.house.gov/wp-content/uploads/2017/10/2017-10-11-TG-EEC-to-Duke-DHS-

Hurricane-Document-Request.pdf.

          16.     American Oversight submitted a fourth FOIA request on a related topic to FEMA

on April 19, 2018,1 concurrently with the three FOIA requests described above. While FEMA

acknowledged this fourth FOIA request—informally by phone on April 26, 2018, and formally

by email and attached letter on April 27, 2018—FEMA did not specifically acknowledge the

Emergency Meals FOIA, the Emergency Fuel FOIA, or the Hurricane Preparedness FOIA.




1
    This fourth FOIA request is not at issue in the instant action.


                                                    5
              Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 6 of 9



                             Exhaustion of Administrative Remedies

        17.    As of the date of this Complaint, FEMA has failed to (a) notify American

Oversight of any determinations regarding its requests, including the scope of any responsive

records FEMA intends to produce or withhold and the reasons for any withholdings; or

(b) produce the requested records or demonstrate that the requested records are lawfully exempt

from production.

        18.    Through FEMA’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552
                       Failure to Conduct Adequate Search for Records

        19.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        20.    American Oversight properly requested records within the possession, custody,

and control of FEMA.

        21.    FEMA is a component of an agency subject to FOIA and must therefore make

reasonable efforts to search for requested records.

        22.    FEMA has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s requests.

        23.    FEMA’s failure to conduct adequate searches for responsive records violates

FOIA.

        24.    Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring FEMA to promptly make reasonable efforts to search for records responsive to




                                                 6
             Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 7 of 9



American Oversight’s FOIA requests.

                                         COUNT II
                              Violation of FOIA, 5 U.S.C. § 552
                         Wrongful Withholding of Non-Exempt Records

       25.       American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       26.       American Oversight properly requested records within the possession, custody,

and control of FEMA.

       27.       FEMA is a component of an agency subject to FOIA and must therefore release in

response to a FOIA request any non-exempt records and provide a lawful reason for withholding

any materials.

       28.       FEMA is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       29.       FEMA is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       30.       FEMA’s failure to provide all non-exempt responsive records violates FOIA.

       31.       Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring FEMA to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                  7
            Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 8 of 9



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order FEMA to conduct searches reasonably calculated to uncover all records

          responsive to American Oversight’s FOIA requests identified in this Complaint;

      (2) Order FEMA to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin FEMA from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA request;

      (4) Award American Oversight attorneys’ fees and other litigation costs reasonably

          incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: October 26, 2018                            Respectfully submitted,

                                                   /s/ Austin R. Evers
                                                   Austin R. Evers
                                                   D.C. Bar No. 1006999

                                                   /s/ John E. Bies
                                                   John E. Bies
                                                   D.C. Bar No. 483730

                                                   /s/ Katherine M. Anthony
                                                   Katherine M. Anthony
                                                   MA Bar No. 685150*
                                                   Pro hac vice motion to be submitted

                                                   AMERICAN OVERSIGHT
                                                   1030 15th Street NW, B255
                                                   Washington, DC 20005



                                               8
Case 1:18-cv-02470 Document 1 Filed 10/26/18 Page 9 of 9



                               (202) 897-3918
                               austin.evers@americanoversight.org
                               john.bies@americanoversight.org
                               katherine.anthony@americanoversight.org

                               *Member of the MA bar only; practicing in
                               the District of Columbia under the
                               supervision of members of the D.C. Bar while
                               application for D.C. Bar membership is
                               pending.

                               Counsel for Plaintiff




                           9
